         Case 5:20-cv-00453-MTT Document 51 Filed 04/09/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION




ASHLEY DIAMOND,

       Plaintiff,
                                                         CASE NO. 5:20-CV-00453-MTT
v.

TIMOTHY WARD, et al.,

       Defendants.



                    PLAINTIFF’S MOTION FOR PROTECTIVE ORDER

       Pursuant to Rule 26 of the Federal Rules of Civil Procedure, this Court’s equitable powers,

and the All Writs Act, Plaintiff Ashley Diamond moves this Court for the issuance of a protective

order (1) enjoining Defendants and their agents from retaliating against Ms. Diamond and John

Doe, or any other witness, including GDC staff; and (2) enjoining Defendants and their agents

from taking any adverse action against Ms. Diamond based on the altered designations of her as a

PREA aggressor and security threat group member.

       The grounds for this Motion are set forth in the accompanying Memorandum of Law.

Plaintiff also respectfully refers the Court to the Declaration of Ashley Diamond, the Declaration

of Dr. Randi C. Ettner, the Declaration of James Aiken, the Declaration of Jammi Blake

Duckworth, the Declaration of John Doe, the Declaration of A. Chinyere Ezie, with attached

exhibits, and the Declaration of Maya G. Rajaratnam, filed herewith. To the extent the Court seeks

additional evidence before issuance of this Order, Plaintiff requests limited expedited discovery.

       Plaintiff respectfully requests an evidentiary hearing on this Motion.



                                                1
         Case 5:20-cv-00453-MTT Document 51 Filed 04/09/21 Page 2 of 3




Dated: April 9, 2021


Respectfully submitted,


/s/ Elizabeth Littrell                       Maya G. Rajaratnam*
Elizabeth Littrell, Ga. Bar No. 454949       Southern Poverty Law Center
Southern Poverty Law Center                  400 Washington Avenue
P.O. Box 1287                                Montgomery, AL 36104
Decatur, GA 30031                            Phone: (334) 956-8307
Phone: (404) 221-5876                        Fax: (334) 956-8481
Fax: (404) 221-5857                          Email: maya.rajaratnam@splcenter.org
Email: beth.littrell@splcenter.org
                                             A. Chinyere Ezie*
Tyler Rose Clemons*                          Center for Constitutional Rights
Southern Poverty Law Center                  666 Broadway, 7th Floor
201 St. Charles Avenue, Suite 2000           New York, NY 10012
New Orleans, LA 70170                        Phone/Fax: (212) 614-6467
Phone: (504) 526-1530                        Email: cezie@ccrjustice.org
Fax: (504) 486-8947
Email: tyler.clemons@splcenter.org           Counsel for Plaintiff Ashley Diamond
                                             * Admitted Pro Hac Vice




                                         2
         Case 5:20-cv-00453-MTT Document 51 Filed 04/09/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, I electronically filed Plaintiff’s Motion for a

Protective Order, supporting Memorandum of Law, and all accompanying Declarations and

Exhibits thereto with the Clerk of the Court and all counsel of record using the CM/ECF system.


/s/ Maya G. Rajaratnam
Maya G. Rajaratnam*
Southern Poverty Law Center
400 Washington Avenue
Montgomery, AL 36104
Phone: (334) 956-8307
Fax: (334) 956-8481
Email: maya.rajaratnam@splcenter.org

Counsel for Plaintiff Ashley Diamond
* Admitted Pro Hac Vice




                                                 3
